Exhibit 10.3

BIOMARIN PHARMACEUTICAL INC.

2017 Equity Incentive Plan

(the “Plan”)

Agreement Regarding Restricted Stock Units

Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Agreement Regarding Restricted Stock Units (this
“Agreement”).

 

I. NOTICE OF RESTRICTED STOCK UNITS

You have been granted Restricted Stock Units (“RSUs”) related to the shares of
Common Stock of the Company (“Shares”), subject to the terms and conditions of
the Plan and this Agreement, as follows:

 

Grantee Name (“you”):   Grant Date:   Total Number of RSUs Granted:  

By executing this Agreement, you agree to be bound by all of the provisions of
the Plan applicable to an award of RSUs made pursuant to the Plan, the
provisions of which are hereby made a part of this Award and incorporated herein
by reference, and all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of this Award and those of the
Plan, the provisions of the Plan shall control. You may request a copy of the
Plan by contacting our General Counsel at (415) 506-6307 or BioMarin
Pharmaceutical Inc., 105 Digital Drive, Novato, CA 94949, Attention: General
Counsel.

You should carefully review the Plan and this Agreement before accepting this
Award.

Vesting Schedule:

Subject to accelerated vesting as set forth in the Plan, the RSUs granted under
this Award shall vest, conditioned on your Continuous Service to the Company, on
each Vesting Date (as defined below) according to the following schedule:

[vesting schedule] (each such [anniversary] date, a “Vesting Date”)

Upon vesting, you will receive one Share for each vested RSU, subject to
adjustment as provided in the Plan.

You shall receive no benefit or adjustment to your Award with respect to any
cash dividend, stock dividend or other distribution except as provided in the
Plan; provided, however, that this sentence shall not apply with respect to any
Shares that are delivered to you in connection with your Award after such Shares
have been delivered to you.



--------------------------------------------------------------------------------

II. MODIFICATIONS

This Agreement may be modified or amended at any time in accordance with the
Plan; provided that you must consent in writing to any modification that
adversely or materially affects your rights or obligations under this Agreement
(with such an effect being presumed to arise from a modification that would
trigger a violation of Section 409A of the Code).

 

III. NOT A CONTRACT FOR EMPLOYMENT

By executing this Agreement you acknowledge and agree that (i) any person who is
terminated before full vesting of an Award, such as the one granted to you by
this Agreement, could claim that he or she was terminated to preclude vesting;
(ii) you promise never to make such a claim; (iii) nothing in this Agreement or
the Plan confers on you any right to continue an employment, service or
consulting relationship with the Company, nor shall it affect in any way your
right or the Company’s right to terminate your employment, service or consulting
relationship at any time, with or without Cause; and (iv) the Company would not
have granted this Award to you but for these acknowledgements and agreements.

 

IV. TAX IMPLICATIONS

Upon the vesting of your RSUs, the applicable employment tax and withholding
requirements (if any) will be satisfied on a “net settlement” basis, meaning
that the number of Shares that you receive due to vesting will represent the
difference between the total number of Shares in which you vest and a number of
Shares having a fair market value sufficient to pay the minimum required
statutory withholding due for such taxes.

[Remainder of the page intentionally left blank.]

 

-2-



--------------------------------------------------------------------------------

By your electronic acceptance, along with the electronic acceptance of the
representative of the Company, you and the Company agree that the Award is
granted under, and governed by the terms and conditions of, this Agreement and
the Plan, and you hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Plan and this Agreement.

[Remainder of the page intentionally left blank.]

 

-3-